Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/18/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 21-25, 27-29, and 31-40 are pending. 
			Allowable Subject Matter
Claims 21-25, 27-29, and 31-40 are patent eligible. 
The current standard for patent eligibility is such that when a claim containing a mathematical formula (or any other category of abstract idea) implements or applies that formula (or abstract idea) in a structure or process which, when considered as whole, is performing a function which the patent laws were designed to protect, then the claim satisfies the requirements of § 101”. Diamond v. Diehr, 450 U.S. 175, 191-93 (1981).
In particular, under step 2A prong 2, the Supreme Court and the Court of Appeals for the Federal Circuit (“CAFC”) distinguished between computer-functionality improvements from the uses of existing computers as tools in aid of processes focused on abstract ideas. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“…we relied on the distinction made in Alice between, on one hand, computer-
In one example, the CAFC applied Alice inquiry to ask whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016).  To that extent, CAFC determined that the plain focus of the claims was on an improvement to computer functionality itself (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id.
On the other hand, in a case where selecting information for collection, analysis, and display by content or source that did nothing significant to differentiate a process from ordinary mental processes. Electric Power Grp., 830 F.3d at 1355. There, claims specified what information in the power-grid field it is desirable to gather, analyze, and display in “real time” but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology, the claims failed to state an inventive concept. Id. at 1356. 
Claim 21 recites a system comprising: 
at least one processor; and 
memory encoding computer executable instructions that, when executed by at least one processor, perform a method comprising: 
receiving a natural language expression during a multi-turn session, wherein the natural language expression includes at least one of words, terms, and phrases of text; 

sending the first dialog hypothesis to a backend component; 
receiving a dialog response for the first dialog hypothesis from the backend component; 
determining a domain component to send the second dialog hypothesis based on a predicted domain for the second dialog hypothesis; 
receiving a dialog response for the second dialog hypothesis from the determined domain component; 
ranking the first dialog hypothesis and the second dialog hypothesis based on an analysis of the plurality of the dialog responses; and 
based on the ranking of the first dialog hypothesis and the second dialog hypothesis, executing an action to provide a response to the natural language expression in the multi-turn session, wherein executing the action to provide a response to the natural language expression includes: 2U.S. Patent Application Serial No. 15/830,767 Amendment dated February 17, 2022 
Reply to Office Action of September 14, 2021using a highest ranked dialog hypothesis of the first dialog hypothesis or the second dialog hypothesis to query the backend component for results, and sending the results to a computing device.Claim 31
Claim 31 recites a method comprising: 
receiving a natural language expression, wherein the natural language expression includes at least one of words, terms, and phrases of text; 

determining a backend component to send the first dialog hypothesis; 
receiving a dialog response for the first dialog hypothesis from the determined backend component; 
determining a domain component to send the second dialog hypothesis based on a predicted domain associated with the second dialog hypothesis; 
receiving a dialog response for the second dialog hypothesis from the determined domain component; 
extracting first features from the first dialog hypothesis and the dialog response for the first dialog hypothesis; 4U.S. Patent Application Serial No. 15/830,767 Amendment dated February 17, 2022 Reply to Office Action of September 14, 2021 
extracting second features from the second dialog hypothesis and the dialog response for the second dialog hypothesis; 
ranking the first dialog hypothesis and the second dialog hypothesis based on an analysis of the extracted first features and extracted second features; and 
based on the ranking of the first dialog hypothesis and the second dialog hypothesis, executing an action to provide a response to the natural language expression, 
wherein executing the action to provide a response to the natural language expression includes: 
using a highest ranked dialog hypothesis of the first dialog hypothesis or the second dialog hypothesis to query a backend component for results, and sending the results to a computing device.
Claim 37 recites one or more computer-readable storage media, having computer-executable instructions that, when executed by at least one processor, perform a method for discriminating ambiguous requests, the method comprising: 
creating, by executing a machine learning technique, a dialog hypothesis set from a natural language expression, received during a multi-turn session, by using contextual information extracted from a previous turn in the multi-turn session, wherein the dialog hypothesis set has at least two dialog hypotheses; 
generating a plurality of dialog responses for the dialog hypothesis set; 
comparing the plurality of dialog responses with a plurality of logged dialog responses; 
determining whether at least one of the plurality of dialog responses matches at least one of the logged dialog responses; 
when it is determined that at least one of the plurality of dialog responses matches at least one of the logged dialog responses, labeling at least one of the two dialog hypotheses in the dialog hypothesis set corresponding to the at least one dialog response that matches the at least one logged dialog response; and 
performing an action based on the labeled at least one of the two dialog hypotheses to provide a response to the natural language expression, wherein performing an action based on the labeled at least one of the two dialog hypotheses includes: 
using the labeled at least one of the two dialog hypotheses to query a backend component for results, and 
sending the results to a computing device.
As noted in the previous office action on p. 13, computing device, domain components, and backend engines are conventional components such as weather domain search engine or Google search engine per the specification US 2018/0089167 A1 at ¶22 and ¶30. 
Therefore, the issue is whether or not Claims 21, 31, and 37 focus on improving computer functionality via a practical application / integration of the abstract ideas stated on p. 10 of the previous office action (stating PTAB’s holding that “generating…first dialog hypothesis and a second dialog hypothesis”, “extracting features…from the first dialog hypothesis and the second dialog hypothesis”, and “ranking the first dialog hypothesis and the second dialog hypothesis” are abstract ideas / mental processes) or simply using generic computer components as tools to perform the abstract idea.
Individually, the individual components (i.e., computer, Google search engine, or weather domain search engine) are entirely conventional and generic. 
In ordered combination, the applicant pointed out on p. 15 of the arguments “Dynamically converting an ambiguous request into a query that provides relevant results to the user based on information from various sources may result in a better user experience with the system and/or an application associated with the system (e.g., a digital assistant application). Additionally, discriminating ambiguous requests may reduce the number of clarifying requests…Thus, contrary to just presenting results of the alleged abstract idea, a highest ranked dialog hypothesis obtained from the alleged abstract ideas is utilized to obtain query results from a backend component; such results may then be provided to a device of a user” and “Additionally, discriminating ambiguous requests may reduce the number of clarifying requests and/or responses the system and/or application has to provide. Thus, contrary to just presenting results of the alleged abstract idea, labeled dialog hypotheses are obtained from the alleged abstract idea and then sent to a computing device” on p. 16. 
Therefore, unlike the claims in Electric Power Group that merely required the selection and manipulation of information to provide a humanly comprehensible amount of information useful for users (i.e., better user experience), in addition to merely “converting an ambiguous request into a query that provides relevant results to the user based on information from various sources may result in a better user experience”, applying highest ranked dialog hypothesis in claims 21 and 31 or labeled dialog hypothesis in claim 37 to query a backend component for results would “reduce the number of clarifying requests” that would otherwise be required for ambiguous request / query. 
Thus, claims 21, 31, and 37 are closer to the specifically asserted improvement of using self-referential tables to improve prior art information search and retrieval systems of Enfish because the application of the result of the abstract idea / mental process (i.e., highest ranked or labeled dialog hypothesis) to the backend component would “reduce the number of clarifying requests”. 
For the above reasons, Claims 21-25, 27-29, and 31-40 are patent eligible under Step 2A prong 2 for focusing on improving computer functionality corresponding to information search and retrieval by reducing the number of clarifying requests due to ambiguities.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/22/2022